Exhibit 10.12

 

ENVIRONMENTAL INDEMNITY AGREEMENT

(UNSECURED)

 

This ENVIRONMENTAL INDEMNITY AGREEMENT (UNSECURED) (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is made
jointly and severally as of December 27, 2012, by and between INLAND DIVERSIFIED
LAS VEGAS CENTENNIAL CENTER, L.L.C., a Delaware limited liability company
(together with its permitted successors and assigns, “Borrower”), and INLAND
DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation (“Principal”, each
of Borrower and Principal an “Indemnitor” and collectively, the “Indemnitors”),
each having an address at 2901 Butterfield Road, Oak Brook, Illinois 60523, in
favor of CANTOR COMMERCIAL REAL ESTATE LENDING, L.P., a Delaware limited
partnership (together with its successors and assigns, collectively,
“Indemnitee”), having an address at 110 East 59th Street, New York, New York
10022 and other Indemnified Parties (defined below).

 

RECITALS:

 

A.                                    Indemnitee is prepared to make a loan (the
“Loan”) to Borrower in the principal amount of SEVENTY MILLION FOUR HUNDRED
FIFTY-FIVE THOUSAND and 00/100 DOLLARS ($70,455,000.00) pursuant to a Loan
Agreement of even date herewith between Borrower and Indemnitee (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), which Loan shall be evidenced by that certain
Promissory Note of even date herewith given by Borrower in favor of Indemnitee
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Note”) and secured by, among other things, that certain Deed of Trust
and Security Agreement, of even date herewith, given by Borrower in favor of
Indemnitee (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, collectively, the “Security Instrument”)
encumbering the real property more particularly described therein (said real
property being collectively referred to as the “Land”; the Land, together with
Borrower’s interest in all structures, buildings and improvements now or
hereafter located on the Land, being herein referred to as the “Property”).

 

B.                                    Principal acknowledges that it has a
direct or indirect ownership interest in Borrower and will receive substantial
economic and other benefits from Indemnitee’s making the Loan to Borrower.

 

C.                                    Indemnitee is unwilling to make the Loan
unless Indemnitors agree to provide the indemnification, representations,
warranties, covenants and other matters described in this Agreement for the
benefit of the Indemnified Parties.

 

D.                                    Indemnitors are entering into this
Agreement to induce Indemnitee to make the Loan.

 

E.                                     All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitors

 

--------------------------------------------------------------------------------


 

hereby, jointly and severally, represent, warrant, covenant and agree for the
benefit of the Indemnified Parties as follows:

 

1.                                      Environmental Representations and
Warranties.  Except as otherwise disclosed by that certain Phase I environmental
reports identified on Schedule I annexed hereto and obtained in connection with
the origination of the Loan (hereinafter referred to as the “Environmental
Reports”), a copy of which has been provided to Indemnitee, and to the best of
Indemnitors’ knowledge, (A) there are no Hazardous Substances (defined below) or
underground storage tanks in, on, or under the Property, except those that are
both (i) in compliance with all Environmental Laws (defined below) and with
permits issued pursuant thereto and (ii) fully disclosed to Indemnitee in
writing pursuant to the Environmental Report(s); (B) there are no past, present
or threatened Releases (defined below) of Hazardous Substances in, on, under or
from the Property which have not been fully remediated in accordance with
Environmental Law; (C) there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Property which has not been fully remediated in accordance with
Environmental Laws; (D) Indemnitor does not know of, and has not received, any
written or oral notice or other communication from any Person (including, but
not limited to, a Governmental Authority) relating to the threat of any Release
of Hazardous Substances migrating to the Property; (E) no Indemnitor knows of,
nor has received, any written or oral notice or other communication from any
Person (including, but not limited to, a Governmental Authority) relating to
Hazardous Substances or Remediation (defined below) thereof, of possible
liability of any Person pursuant to any Environmental Law, any other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; (G) each Indemnitor has truthfully and fully delivered to Indemnitee,
in writing, any and all information relating to conditions in, on, under or from
the Property that is known to such Indemnitor and all information that is
contained in the files and records of such Indemnitor, including, but not
limited to, any reports relating to Hazardous Substances in, on, under or from
the Property and/or to the environmental condition of the Property; and (H) no
Mold (as defined below) is present in the indoor air of the Property at
concentrations exceeding ambient air levels and no visible Mold is present on
any building materials or surfaces at the Property for which any Governmental
Authority recommends or requires removal thereof by remediation professionals,
and Indemnitors are not aware of any conditions at the Property that are likely
to result in the presence of Mold in the indoor air at concentrations that
exceed ambient air levels or on building materials or surfaces that would
require such removal.  As used in this Agreement, the term “Mold” means fungi
that reproduces through the release of spores or the splitting of cells or other
means, including, but not limited to, mold, mildew, fungi, fungal spores,
fragments and metabolites such as mycotoxins and microbial organic compounds.

 

2.                                      Environmental Covenants.  Each
Indemnitor covenants and agrees that: (A) all uses and operations on or of the
Property, whether by Indemnitors or any other Person, shall be in compliance
with all Environmental Laws and permits issued pursuant thereto; (B) there shall
be no Releases of Hazardous Substances in, on, under or from the Property,
except those that are both (i) in compliance with all Environmental Laws and
with permits issued pursuant thereto and (ii) fully disclosed to Indemnitee in
writing; (C) there shall be no Hazardous Substances in, on, or under the
Property, except those that are both (i) in compliance with all Environmental
Laws and with permits issued pursuant thereto and (ii) fully disclosed to
Indemnitee in writing; (D)

 

2

--------------------------------------------------------------------------------


 

Indemnitors shall keep the Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of Indemnitors or any other Person (the “Environmental Liens”);
(E) Indemnitors shall, at their sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to Section 4 of this Agreement, including,
but not limited to, providing all relevant information and making knowledgeable
Persons available for interviews; (F) Indemnitors shall, at their sole cost and
expense, perform any environmental site assessment or other investigation of
environmental conditions in connection with the Property, by an environmental
consultant approved by Indemnitee pursuant to any reasonable written request of
Indemnitee (including, but not limited to, sampling, testing and analysis of
soil, water, air, building materials, and other materials and substances whether
solid, liquid or gas), and share with Indemnitee the reports and other results
thereof, and Indemnitee and the other Indemnified Parties shall be entitled to
rely on such reports and other results thereof; (G) Indemnitors shall, at their
sole cost and expense, comply with all reasonable written requests of Indemnitee
to (i) effectuate Remediation or obtain a no further action letter for any
condition (including, but not limited to, a Release of any Hazardous Substances)
in, on, under or from the Property, in full compliance of Environmental Laws or
reasonably required by Indemnitee based upon recommendations and observations of
an independent environmental consultant approved by Indemnitee, (ii) comply with
any Environmental Law, (iii) comply with any directive from any Governmental
Authority, and (iv) take any other reasonable action necessary or appropriate
for protection of human health or the environment; (H) Indemnitors shall not do,
or allow any Tenant or other user of the Property to do, any act that materially
increases the dangers to human health or the environment, poses an unreasonable
risk of harm to any Person (whether on or off the Property), impairs or may
impair the value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property;
(I) Indemnitor shall use commercially reasonable efforts to enforce the
applicable provisions of the Leases in order to prevent Tenants or other users
of the Property from taking any action that violates any applicable
Environmental Law, impairs or may impair the value of the Property, as contrary
to any requirement of any Issuer, constitutes a public or private nuisance,
constitutes waste or violates any covenant, condition, agreement or easement
applicable to the Property; and (J) to the extent Indemnitor has actual
knowledge, Indemnitor shall immediately notify Indemnitee in writing of (i) any
presence or Release or threatened Release of Hazardous Substances in, on, under,
from or migrating towards the Property, (ii) any non-compliance with any
Environmental Laws related in any way to the Property, (iii) any actual or
potential imposition of an Environmental Lien, (iv) any required or proposed
Remediation of environmental conditions relating to the Property, and/or (v) any
written or oral notice or other communication of which any Indemnitor becomes
aware from any source whatsoever (including, but not limited to, a Governmental
Authority) relating in any way to Hazardous Substances or Remediation thereof,
possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Agreement.

 

3.                                      Indemnified Rights/Cooperation and
Access.  In the event the Indemnified Parties have reason to believe that an
environmental hazard exists on the Property that does not, in the sole
discretion of the Indemnified Parties, (i) endanger any tenants or other
occupants of the Property or their guests or the general public or
(ii) materially and adversely affect the value

 

3

--------------------------------------------------------------------------------


 

of the Property, upon reasonable notice from the Indemnitee, Indemnitors shall,
subject to the rights of Tenants at the Property and at Indemnitors’ sole cost
and expense, promptly cause an engineer or consultant satisfactory to the
Indemnified Parties to conduct an environmental assessment or audit (the scope
of which shall be determined in the sole and absolute discretion of the
Indemnified Parties) and take any samples of soil, groundwater or other water,
air, or building materials or any other invasive testing requested by Indemnitee
and promptly deliver to Indemnitee the results of any such assessment, audit,
sampling or other testing; provided, however, if such results are not delivered
to the Indemnitee within a reasonable period or if the Indemnified Parties have
reason to believe that an environmental hazard exists on the Property that, in
the sole judgment of the Indemnified Parties, endangers any Tenant or other
occupant of the Property or their guests or the general public or may materially
and adversely affect the value of the Property, upon reasonable notice to
Borrower, the Indemnified Parties and any other Person designated by the
Indemnified Parties, including, but not limited to, any receiver, any
representative of a Governmental Authority, and/or any environmental consultant,
shall have the right (subject to the rights of Tenants at the Property and), but
not the obligation, to enter upon the Property at all reasonable times to assess
any and all aspects of the environmental condition of the Property and its use,
including, but not limited to, conducting any environmental assessment or audit
(the scope of which shall be determined in the sole and absolute discretion of
the Indemnified Parties) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing. 
Indemnitors shall cooperate with and provide the Indemnified Parties and any
such Person designated by the Indemnified Parties with access to the Property.

 

4.                                      Indemnification.  Each Indemnitor
covenants and agrees, at its sole cost and expense, to protect, defend,
indemnify, release and hold the Indemnified Parties harmless from and against
any and all Losses (defined below) imposed upon or incurred by or asserted
against any Indemnified Parties and directly or indirectly arising out of or in
any way relating to any one or more of the following: (a) any presence of any
Hazardous Substances in, on, above, or under the Property; (b) any past, present
or threatened Release of Hazardous Substances in, on, above, under or from the
Property; (c) any activity by any Indemnitor, any Person affiliated with any
Indemnitor, and/or any Tenant or other occupant or user of the Property in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Property of any Hazardous
Substances at any time located in, under, on or above the Property; (d) any
activity by any Indemnitor, any Person affiliated with any Indemnitor, and/or
any Tenant or occupant or other user of the Property in connection with any
actual or proposed Remediation of any Hazardous Substances at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including, but not
limited to, any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violation of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with the Property or
operations thereon, including, but not limited to, any failure by any
Indemnitor, any Person affiliated with any Indemnitor, and/or any Tenant or
occupant or other user of the Property to comply with any order of any
Governmental Authority in connection with any Environmental Laws; (f) the
imposition, recording or filing, or the threatened imposition, recording or
filing, of any Environmental Lien encumbering the

 

4

--------------------------------------------------------------------------------


 

Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Property, including, but not limited to,
costs to investigate and assess such injury, destruction or loss; (i) any acts
of any Indemnitor, any Person affiliated with any Indemnitor, and/or any Tenant
or occupant or other user of the Property in arranging for the disposal or
treatment, or arranging with a transporter for transport for the disposal or
treatment, of the Hazardous Substances at any facility or incineration vessel
containing such or similar Hazardous Substances; (j) any acts of any Indemnitor,
any Person affiliated with any Indemnitor, and/or any tenant or occupant or
other user of the Property in accepting any Hazardous Substances for transport
to disposal or treatment facilities, incineration vessels or sites from which
there is a Release, or a threatened Release of any Hazardous Substance which
causes the incurrence of costs for Remediation; (k) any personal injury,
wrongful death, or property or other damage arising under any statutory or
common law or tort law theory, including, but not limited to, damages assessed
for private or public nuisance or for the conducting of an abnormally dangerous
activity on or near the Property; and (l) any misrepresentation or inaccuracy in
any representation or warranty or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement, the Loan Agreement or
the other Loan Documents.

 

5.                                      Duty to Defend and Attorneys and Other
Fees and Expenses.  Upon written request by any Indemnified Party, Indemnitors
shall defend any action or inquiry commenced in respect of the presence or
alleged presence of any Hazardous Substances located in, on or near the Property
(if requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties. 
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of the Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, providing
that no compromise or settlement shall be entered without Indemnitors’ consent,
which consent shall not be unreasonably withheld.  Upon demand, Indemnitors
shall pay or, in the sole and absolute discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of the reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

 

6.                                      Definitions.  As used in this Agreement,
the following terms shall have the following meanings:

 

(a)                                 The term “Environmental Laws” means any
present and future federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law, relating to protection of human
health or the environment, relating to Hazardous Substances, and/or relating to
liability for or costs of other actual or threatened danger to human health or
the environment.  The term “Environmental Laws” includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues governing the use,
ownership or operation of the Property: the Comprehensive Environmental
Response, Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground

 

5

--------------------------------------------------------------------------------


 

storage tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air
Act; the Toxic Substances Control Act; the Safe Drinking Water Act; the
Occupational Safety and Health Act; the Federal Water Pollution Control Act; the
Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act;
the National Environmental Policy Act; the Oil Pollution Act of 1990; and the
River and Harbors Appropriation Act, and those relating to lead based paint. 
The term “Environmental Laws” also includes, but is not limited to, any present
and future federal, state and local laws, statutes ordinances, rules,
regulations, permits or authorizations and the like, as well as common law,
that: (a) conditions transfer of property upon a negative declaration or other
approval of a Governmental Authority of the environmental condition of the
Property; (b) requires notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any Governmental
Authority or other Person, whether or not in connection with any transfer of
title to or interest in such property; (c) imposes conditions or requirements in
connection with permits or other authorization for lawful activity; (d) relates
to nuisance, trespass or other causes of action related to the Property; or
(e) relates to wrongful death, personal injury, or property or other damage in
connection with any physical condition or use of the Property.

 

(b)                                 The term “Hazardous Substances” includes,
but is not limited to, (i) any and all substances (whether solid, liquid or gas)
defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including, but not limited to, petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, mold, radioactive materials, flammables and explosives, but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
properties similar to the Property for the purposes of cleaning or other
maintenance or operations and otherwise in compliance with all Environmental
Laws, and (ii) mold, mycotoxins, microbial matter, and/or airborne pathogens
(naturally occurring or otherwise) which pose an imminent threat to human health
or the environment or adversely affect the Property.

 

(c)                                  The term “Indemnified Parties” includes
Indemnitee, any Person who is or will have been involved in the origination of
the Loan, any Person who is or will have been involved with the servicing of the
Loan, any Person in whose name the encumbrance created by the Security
Instrument is or will have been recorded, Persons who may hold or acquire or
will have held a full or partial interest in the Loan (including, but not
limited to, Investors (defined below) or prospective Investors in the Securities
(defined below), as well as custodians, trustees and other fiduciaries who hold
or have held a full or partial interest in the Loan for the benefit of third
parties) as well as the respective directors, officers, shareholders, partners,
members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires, or will have held, a participation or other full or
partial interest in the Loan or the Property, whether during the term of the
Loan or as a part of, or following, a foreclosure of the Loan and including, but
not limited to, any successors by merger, consolidation or acquisition of all or
a substantial portion of Indemnitee’s assets and business).

 

6

--------------------------------------------------------------------------------


 

(d)                                 The term “Investors” means collectively, any
purchaser, transferee, assignee, servicer, Rating Agency rating the Securities, 
participant or investor of, or in, the Loan or the Securities (defined below).

 

(e)                                  The term “Legal Action” means any claim,
suit or proceeding, whether administrative or judicial in nature.

 

(f)                                   The term “Losses” includes any losses,
damages, costs, fees, expenses, claims, suits, judgments, awards, liabilities
(including, but not limited to, strict liabilities), obligations, debts,
diminutions in value, fines, penalties, charges, costs of Remediation (whether
or not performed voluntarily), amounts paid in settlement, foreseeable and
unforeseeable consequential damages, litigation costs, reasonable attorneys’
fees, reasonable engineers’ fees, reasonable environmental consultants’ fees,
and reasonable investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

 

(g)                                  The term “Release” with respect to any
Hazardous Substance includes, but is not limited to, any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing (including the
abandonment or discharging of barrels, containers or other closed receptacles
containing Hazardous Materials) into the environment or other movement of
Hazardous Substances.

 

(h)                                 The term “Remediation” includes, but is not
limited to, any response, remedial, removal, or corrective action; any activity
to clean up, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Substance; any actions to prevent, cure or mitigate any Release of any
Hazardous Substance; any action to comply with any Environmental Laws or with
any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, or laboratory or other
analysis, or evaluation relating to any Hazardous Substances or to anything
referred to herein.

 

(i)                                     The term “Securities” includes, but is
not limited to, mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement.

 

7.                                      Unimpaired Liability.  The liability of
Indemnitors under this Agreement shall in no way be limited or impaired by, and
each Indemnitor hereby consents to and agrees to be bound by, any amendment or
modification of the provisions of the Note, the Loan Agreement, the Security
Instrument or any other Loan Document to or with Indemnitee by Borrower or any
Person who succeeds Borrower, Principal or any Person as owner of the Property. 
In addition, the liability of Indemnitors under this Agreement shall in no way
be limited or impaired by: (a) any extensions of time for performance required
by the Note, the Loan Agreement, the Security Instrument or any of the other
Loan Documents; (b) any sale or transfer of all or part of the Property;
(c) except as provided herein, any exculpatory provision in the Note, the Loan
Agreement, the Security Instrument, or any of the other Loan Documents limiting
Indemnitee’s recourse to the Property or to any other security for the Note, or
limiting Indemnitee’s rights to a

 

7

--------------------------------------------------------------------------------


 

deficiency judgment against any Indemnitor; (d) the accuracy or inaccuracy of
the representations and warranties made by Indemnitors herein and by Borrower
and/or Principal under the Note, the Loan Agreement, the Security Instrument or
any of the other Loan Documents or herein; (e) the release of any Indemnitor or
any other Person from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the other Loan Documents by
operation of law, Indemnitee’s voluntary act, or otherwise; (f) the release or
substitution in whole or in part of any security for the Note; or
(g) Indemnitee’s failure to record the Security Instrument or file any UCC
financing statements (or Indemnitee’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any or all of the
foregoing cases, whether with or without notice to any Indemnitor and with or
without consideration.

 

8.                                      Enforcement.  Indemnified Parties may
enforce the obligations of each Indemnitor without first resorting to, or
exhausting any security or collateral under, or without first having recourse
pursuant to, the Note, the Loan Agreement, the Security Instrument, or any other
Loan Documents or any of the Property, through foreclosure proceedings or
otherwise; provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Note, foreclosing, or exercising any power of sale
under, the Security Instrument, or exercising any other rights and remedies
thereunder.  This Agreement is not collateral or security for the Obligations of
Borrower pursuant to the Loan Agreement, unless Indemnitee expressly elects in
writing to make this Agreement additional collateral or security for the
Obligations of Borrower pursuant to the Loan Agreement, which Indemnitee is
entitled to do in its sole and absolute discretion.  It is not necessary for an
Event of Default to have occurred pursuant to and as defined in the Security
Instrument or the Loan Agreement for the Indemnified Parties to exercise their
rights pursuant to this Agreement.  Notwithstanding any provision of the Loan
Agreement to the contrary (including without limitation, Section 9.4 thereof),
the obligations of each Indemnitor pursuant to this Agreement are exceptions to
any non-recourse or exculpation provision of the Loan Agreement and each
Indemnitor expressly acknowledges and agrees that it is fully and personally
liable for such obligations, and such liability is not limited to the original
or amortized principal balance of the Loan or the value of the Property.

 

9.                                      Survival.  The obligations and
liabilities of Indemnitors under this Agreement shall fully survive indefinitely
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Security Instrument.  Notwithstanding the provisions of this
Agreement to the contrary, the liabilities and obligations of Indemnitor hereby
shall not apply to the extent that Indemnitor can prove that such liabilities
and obligations arose solely from Hazardous Substances that: (a) were not
present on or a threat to the Property prior to the date that Indemnitee or its
nominee acquired title to the Property, whether by foreclosure, exercise of
power of sale or otherwise and (b) were not a result of any act or negligence of
Indemnitor or any of Indemnitor’s affiliates, agents or contractors. 
Additionally, the obligations and liabilities of lndemnitor under this Agreement
shall terminate and be of no further force and effect with respect to any
unasserted claim hereunder when all of the following conditions are satisfied in
full: (i) the Loan shall have been paid in full on or prior to the Maturity Date
and Indemnitee has not foreclosed or otherwise taken possession of any Property,
(ii) there has been no material change, between the date hereof and the date the
Loan is paid in full, in any Environmental Law, the effect of which change would
make a lender or mortgagee liable in respect to any matter for

 

8

--------------------------------------------------------------------------------


 

which the Indemnified Parties are entitled to indemnification pursuant to this
Agreement, notwithstanding the fact that the Loan is paid in full,
(iii) Indemnitee shall have received, at Indemnitor’s expense, an updated
environmental report dated within sixty (60) days of the requested release
showing, to the reasonable satisfaction of lndemnitee, that there exists no
matter for which the Indemnified Parties are entitled to indemnification
pursuant to this Agreement, and (iv) two (2) years have passed since date that
the Loan has been paid in full.

 

10.                               Interest.  Any amounts payable to any
Indemnified Parties under this Agreement shall become immediately due and
payable on demand and, if not paid within ten (10) Business Days of such demand
therefor, shall bear interest at the Default Rate or the maximum rate permitted
by applicable law, whichever is less.

 

11.                               Waivers.  (a)  Except to the extent expressly
prohibited by applicable law, each Indemnitor hereby waives and relinquishes:
(i) any right or claim of right to cause a marshaling of such Indemnitor’s
assets or to cause Indemnitee or other Indemnified Parties to proceed against
any of the security for the Loan before proceeding under this Agreement against
such Indemnitor; (ii) all rights and remedies accorded by Legal Requirements to
indemnitors or guarantors, except any rights of subrogation which any Indemnitor
may have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any claims or defenses whatsoever which may be asserted in connection with the
enforcement or attempted enforcement of such subrogation rights, including,
without limitation, any claim that such subrogation rights were abrogated by any
acts of Indemnitee or other Indemnified Parties; (iii) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indemnitee or other Indemnified Parties;
(iv) notice of acceptance hereof and of any action taken or omitted in reliance
hereon; (v) presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi) all homestead exemption rights against the obligations
hereunder and the benefits of any statutes of limitations or repose. 
Notwithstanding anything to the contrary contained herein, each Indemnitor
hereby agrees to postpone the exercise of any rights of subrogation Indemnitor
may have against any Person obligated hereunder until the Loan shall have been
paid in full.

 

(b)                                 EACH INDEMNITOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY
INDEMNIFIED PARTY IN CONNECTION THEREWITH.

 

(c)                                  Indemnitor hereby waives the benefits of
the “one action rule” under NRS 40.430, to the extent permitted in NRS
Section 40.495.

 

12.                               Subrogation.  Each Indemnitor hereby agrees to
take any and all reasonable actions, including institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near the Property or otherwise obligated by law

 

9

--------------------------------------------------------------------------------


 

to bear the cost.  The Indemnified Parties shall be and hereby are subrogated to
all of Indemnitors’ rights now or hereafter in such claims.

 

13.                               Indemnitors’ Representations and Warranties. 
Each Indemnitor represents and warrants that:

 

(a)                                 (i) it has the full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder,
(ii) the execution, delivery and performance of this Agreement by such
Indemnitor has been duly and validly authorized, and (iii) all requisite action
has been taken by such Indemnitor to make this Agreement valid and binding upon
such Indemnitor, enforceable in accordance with its terms;

 

(b)                                 its execution of, and compliance with, this
Agreement is in the ordinary course of business of such Indemnitor and will not
result in the breach of any term or provision of the charter, by-laws,
partnership, operating or trust agreement, or other governing instrument of such
Indemnitor or result in the breach of any term or provision of, or conflict with
or constitute a default under, or result in the acceleration of any obligation
under, any agreement, indenture or loan or credit agreement or other instrument
to which such Indemnitor or the Property is subject, or result in the violation
of any law, rule, regulation, order, judgment or decree to which such Indemnitor
or the Property is subject;

 

(c)                                  to the best of such Indemnitor’s knowledge,
there is no action, suit, proceeding or investigation pending or threatened
against it which, either in any one instance or in the aggregate, may result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of such Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of such Indemnitor to perform under the terms of this Agreement;

 

(d)                                 it does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement;

 

(e)                                  to the best of such Indemnitor’s knowledge,
no approval, authorization, order, license or consent of, or registration or
filing with, any Governmental Authority or other Person, and no approval,
authorization or consent of any other Person is required in connection with this
Agreement; and

 

(f)                                   this Agreement constitutes a valid, legal
and binding obligation of such Indemnitor, enforceable against it in accordance
with the terms hereof.

 

14.                               No Waiver.  No delay by any Indemnified Party
in exercising any right, power or privilege under this Agreement shall operate
as a waiver of any such privilege, power or right.

 

15.                               Notice of Legal Actions.  Each party hereto
shall, within five (5) Business Days of receipt thereof, give written notice to
the other party hereto of (a) any notice, advice or other

 

10

--------------------------------------------------------------------------------


 

communication from any Governmental Authority or any source whatsoever with
respect to Hazardous Substances on, from or affecting the Property, and (b) any
legal action brought against such party or related to the Property, with respect
to which Indemnitors may have liability under this Agreement.  Such notice shall
comply with the provisions of Section 19 hereof.

 

16.                               Examination of Books and Records.  The
Indemnified Parties and their accountants and other representatives shall have
the right to examine the records, books, and management and other papers of any
Indemnitor which reflect upon its financial condition, at the office regularly
maintained by such Indemnitor where the books and records are located.  The
Indemnified Parties and their accountants and other representatives shall have
the right to make copies and extracts from the foregoing records and other
papers.  In addition, at reasonable times and upon reasonable notice, the
Indemnified Parties and their accountants and other representatives shall have
the right to examine and audit the books and records of each Indemnitor
pertaining to the income, expenses and operation of the Property during
reasonable business hours at the office of such Indemnitor where the books and
records are located.

 

17.                               Transfer of Loan.  (a)  Indemnitee may, at any
time, sell, transfer, pledge or assign its rights under the Note, the Loan
Agreement, the Security Instrument, this Agreement and the other Loan Documents
to any Person, and any or all servicing rights with respect thereto, or grant
participations therein or issue Securities.  Indemnitee may forward to each
Investor and prospective Investor, all documents and information which
Indemnitee now has or may hereafter acquire relating to each Indemnitor and the
Property, whether furnished by such Indemnitor, any other guarantor or
otherwise, as Indemnitee determines necessary or desirable.  Each Indemnitor
agrees to cooperate with Indemnitee in connection with any transfer made or
Securities issued pursuant to this Section 17, including, without limitation,
the delivery of an estoppel certificate required in accordance with the
provisions of Article 9 of the Loan Agreement, including the furnishing to such
Investors or such prospective Investors of any and all information concerning
the financial condition of such the Indemnitor and any and all information
concerning the Property and the Leases as may be requested by Indemnitee, any
Investor or any prospective Investor in connection with any sale, transfer or
participation interest.

 

(b)                                 Upon any transfer or proposed transfer
contemplated above and/or by Section 9.1 of the Loan Agreement, at Indemnitee’s
request, Indemnitor shall provide an estoppel certificate to the Investor or any
prospective Investor in such form, substance and detail as Indemnitee, such
Investor or prospective Investor may require.

 

18.                               Taxes.  Each Indemnitor has filed, and shall,
throughout the Term, file all federal, state, county, municipal, and city income
and other tax returns required to have been filed by it and has paid all taxes
and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it.  No Indemnitor has knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

 

19.                               Notices.  All notices, demands, requests,
consents, approvals or other communications (any of the foregoing, a “Notice”)
required, permitted or desired to be given hereunder shall be in writing and
shall be delivered by hand or by reputable overnight courier, addressed to the
party to be so notified at its address hereinafter set forth, or to such other

 

11

--------------------------------------------------------------------------------


 

addresses as such party may hereafter specify in accordance with the provisions
of this Section 19.  Any Notice shall be deemed to have been received: (a) on
the date of delivery by hand if delivered during business hours on a Business
Day (otherwise on the next Business Day), and (b) on the next Business Day if
sent by an overnight commercial courier, in each case addressed to the parties
as follows:

 

Borrower:

Inland Diversified Las Vegas Centennial Center, L.L.C.

 

c/o Inland Diversified Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: President

 

 

With a copy to:

The Inland Real Estate Group, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Robert Baum, Esq.

 

 

Principal:

Inland Diversified Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: President

 

 

Indemnitee:

Cantor Commercial Real Estate Lending, L.P.

 

110 East 59th Street, 6th Floor

 

New York, New York 10022

 

Attention: Jill Weinstein / Don Haber

 

 

with a copy to:

Winston & Strawn LLP

 

200 Park Avenue

 

New York, New York 10166

 

Attention: Corey A. Tessler, Esq.

 

 

with a copy to:

Midland Loan Services, a Division of PNC Bank, National Association

 

10851 Mastin, Suite 300

 

Overland Park, KS 66210

 

Attention: President

 

 

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 19. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given

 

12

--------------------------------------------------------------------------------


 

 

by any servicer which Indemnitee empowers to send such Notices on its behalf.

 

20.                               Duplicate Originals; Counterparts.  This
Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original.  This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
Agreement.  The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 

21.                               No Oral Change.  This Agreement, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Indemnitors or any Indemnified Party, but only by an agreement in writing signed
by the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

 

22.                               Headings, Etc.  The headings and captions of
various sections of this Agreement are for convenience of reference only and are
not to be construed as defining or limiting, in any way, the scope or intent of
the provisions hereof.

 

23.                               Number and Gender/Successors and Assigns.  All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the Person or Persons
referred to may require.  Without limiting the effect of specific references in
any provision of this Agreement, the term “Indemnitor” shall be deemed to refer
to each and every Person comprising an Indemnitor from time to time, as the
sense of a particular provision may require, and to include the heirs,
executors, administrators, legal representatives, successors and assigns of such
Indemnitor, all of whom shall be bound by the provisions of this Agreement,
provided that no obligation of any Indemnitor may be assigned except with the
written consent of Indemnitee.  Each reference herein to Indemnitee shall be
deemed to include its successors and assigns.  This Agreement shall inure to the
benefit of the Indemnified Parties and their respective successors, permitted
assigns, heirs and legal representatives forever.  The Indemnified Parties shall
have the right to assign or transfer their rights under this Agreement in
connection with any assignment of the Loan and the Loan Documents.  Any assignee
or transferee of any Indemnified Party shall be entitled to all the benefits
afforded to any Indemnified Party under this Agreement.  No Indemnitor shall
have the right to assign or transfer its rights or obligations under this
Agreement without the prior written consent of Indemnitee, and any attempted
assignment without such consent shall be null and void.

 

24.                               Release of Liability.  Any one or more parties
liable upon or in respect of this Agreement may be released without affecting
the liability of any party not so released.

 

25.                               Rights Cumulative.  The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies which
Indemnitee has under the Note, the Security Instrument, the Loan Agreement or
the other Loan Documents or would otherwise have at law or in equity.

 

13

--------------------------------------------------------------------------------


 

26.                               Inapplicable Provisions.  If any provision of
this Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provision of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement, unless such
continued effectiveness of this Agreement, as modified, would be contrary to the
basic understandings and intentions of the parties as expressed herein

 

27.                               Governing Law.  (a)  This Agreement shall be
governed in accordance with the terms and provisions of Section 10.3 of the Loan
Agreement.

 

(b)                                 WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), EACH INDEMNITOR
IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF NEW YORK, COUNTY OF NEW YORK
AND STATE OF NEW YORK, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY
TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES
ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH
COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS AGREEMENT
SHALL PRECLUDE INDEMNITEE FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION
NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE
THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.  EACH INDEMNITOR FURTHER
AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS
PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN
ANY NEW YORK STATE OR UNITED STATES COURT SITTING IN THE CITY OF NEW YORK AND
COUNTY OF NEW YORK MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO ANY INDEMNITOR AT THE ADDRESS INDICATED IN THIS
AGREEMENT, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF
ANY INDEMNITOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 

28.                               Miscellaneous.  (a)  Wherever pursuant to this
Agreement: (i) Indemnitee (or any other Indemnified Party) exercises any right
given to it to approve or disapprove any matter; (ii) any arrangement or term is
to be satisfactory to Indemnitee (or any other Indemnified Party); or (iii) any
other decision or determination is to be made by Indemnitee (or any other
Indemnified Party), the decision of Indemnitee (or such other Indemnified Party)
to approve or disapprove such matter, all decisions that arrangements or terms
are satisfactory to Indemnitee (or such other Indemnified Party) or not
satisfactory and all other decisions and determinations made by Indemnitee (or
such other Indemnified Party), shall be in the sole and absolute discretion of
Indemnitee (or such other Indemnified Party) and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Wherever pursuant to this Agreement it is
provided that Indemnitors pay any costs and expenses, such costs and expenses
shall include, but not be limited to, reasonable legal fees and disbursements of
Indemnitee, whether retained firms, the reimbursements for the expenses of the
in-house staff or otherwise.

 

29.                               Joint and Several Liability.  The obligations
and liabilities of Indemnitors hereunder shall be joint and several.

 

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Environmental Indemnity Agreement has been executed by
Indemnitors and is effective as of the day and year first above written.

 

PRINCIPAL:

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

Name: Marcia L. Grant

 

 

Title: Assistant Secretary

 

 

 

 

 

 

BORROWER:

INLAND DIVERSIFIED LAS VEGAS CENTENNIAL CENTER, L.L.C., a Delaware limited
liability company

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

 

a Delaware limited liability company,

 

 

 

its managing member

 

 

 

 

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

 

 

Name: Marcia L. Grant

 

 

 

 

 

Title: Assistant Secretary

 

[Signature Page – Environmental Indemnity – Centennial Center]

 

--------------------------------------------------------------------------------


 

Schedule I

List of Environmental Reports

 

Phase I Environmental Site Assessment Report, prepared by CBRE, Inc. as Project
No. 12-460TX-1458-1, dated November 4, 2012.

 

--------------------------------------------------------------------------------